In 1783 Armstrong drew the pay of the plaintiff, a soldier, who lived (near the place where the commissioner sat) for five or six years afterwards, and never made application in his lifetime.
I am of opinion the act of limitations began to run from the time of the accruing of the action, and that was immediately after drawing the money. *Page 126 
It is said, however, that the drawing was fraudulent, and that is a circumstance which will impede the running of the statute. Supposing it to be a fraud (which, however, there is no evidence of), then the act will not run but from the time of its discovery; and when was that? Certainly, from the publication of the lists made out pursuant to the act of 1792. It was some time about the beginning of 1794 when the printed lists were deposited in the office of each county court clerk. This list stated the name of each soldier, the amount of his account settled with the commissioners, and by whom the money and certificates were drawn. The act of 1792 was a public law, and all persons concerned were bound to take notice of it, and of the list published in pursuance of it. Consequently, the plaintiff, as well as others concerned, had notice, from the beginning of 1794, who had drawn his pay; and not having sued till 1798, more than three years are elapsed from the time of the discovery, and so he is barred.
Verdict and judgment accordingly.
NOTE. — See Hamilton v. Sheppard, 7 N.C. 115, which seems to overrule that part of this case which relates to the operation of the statute of limitations where there is fraud.
Cited: Borden v. Stickney, 132 N.C. 417.